Citation Nr: 1041012	
Decision Date: 11/01/10    Archive Date: 11/12/10

DOCKET NO.  06-14 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel







INTRODUCTION

The Veteran served on active duty in the United States Air Force 
from August 1972 to December 1975, and from September 1979 to 
September 1992. 

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a November 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  In January 2009, the Board remanded the claim 
for additional development.  


FINDING OF FACT

The Veteran's service-connected disabilities are: 
bulimia/anorexia nervosa with dysthymic disorder, evaluated as 50 
percent disabling, degenerative joint disease, right knee, 
evaluated as noncompensable (0 percent disabling), degenerative 
joint disease, low back, evaluated as noncompensable, retinal 
pigment epithelia hyper-pigmentation with mottling of the 
temporal juxtafovial region, left eye, evaluated as 
noncompensable, status post surgical removal of intestinal polyp, 
evaluated as noncompensable, and laceration scar, right forearm, 
evaluated as noncompensable; his combined rating is 50 percent.  


CONCLUSION OF LAW

The criteria for establishing entitlement to TDIU are not met; 
referral for TDIU on an extraschedular basis is not warranted.  
38 U.S.C.A. §§ 1155, 5107 (2002 & Supp. 2007); 38 C.F.R. §§ 
3.321(b)(1), 4.16(a) (2010).






REASONS AND BASES FOR FINDING AND CONCLUSION

I.  TDIU

The Veteran asserts that he is entitled to TDIU. He primarily 
argues that he cannot work due to his psychiatric symptoms.  See 
e.g., Veteran's appeal (VA Form 9), received in July 2007.  

The Board initially notes that in January 2000, the Board 
remanded this claim.  The Board directed that the Veteran's VA 
vocational rehabilitation records be obtained, and that the 
Veteran's case be re-evaluated in light of the Board's grant of 
service connection for a dysthymic disorder.  The Veteran's VA 
vocational rehabilitation record were subsequently obtained, and 
in May 2010, the RO issued a rating decision in which it 
increased his rating for service-connected bulimia/anorexia 
nervosa with dysthymic disorder to 50 percent.  Under the 
circumstances, the Board finds that there has been substantial 
compliance with the its remand.  See Dyment v. West, 13 Vet. App. 
141, 146-147 (1999) (remand not required under Stegall v. West, 
11 Vet. App. 268 (1998) where Board's remand instructions were 
substantially complied with); Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

Disability evaluations are determined by comparing the veteran's 
present symptomatology with the criteria set forth in the VA' s 
Schedule for Ratings Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ Part 4.  

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.  Total 
disability ratings for compensation may be assigned, where the 
schedular rating is less than total, when the disabled person is 
unable to secure or follow a substantially gainful occupation as 
a result of service-connected disabilities, provided that, if 
there is only one such disability, the disability shall be 
ratable at 60 percent or more, and that, if there are two or more 
service-connected disabilities, at least one must be rated at 40 
percent or more and the combined rating must be 70 percent or 
more.  38 C.F.R. § 4.16(a).  An extraschedular total rating based 
on individual unemployability may be assigned in the case of a 
veteran who fails to meet the percentage requirements but who is 
unemployable by reason of service-connected disability.  38 
C.F.R. § 4.16(b).  

The Veteran's service-connected disabilities are: 
bulimia/anorexia nervosa with dysthymic disorder, evaluated as 50 
percent disabling, degenerative joint disease, right knee, 
evaluated as noncompensable (0 percent disabling), degenerative 
joint disease, low back, evaluated as noncompensable, retinal 
pigment epithelia hyper-pigmentation with mottling of the 
temporal juxtafovial region, left eye, evaluated as 
noncompensable, status post surgical removal of intestinal polyp, 
evaluated as noncompensable, and laceration scar, right forearm, 
evaluated as noncompensable.  His combined rating is 50 percent.  
See May 2010 rating decision.  

Given the foregoing, at no time has the Veteran met the minimum 
schedular requirements for TDIU, see 38 C.F.R. § 4.16(a) (2010), 
and the only basis for the assignment of a TDIU is on an 
extraschedular basis.  

Ordinarily, the VA Schedule for Rating Disabilities will apply 
unless there are exceptional or unusual factors which would 
render application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).  An extraschedular total 
rating based on individual unemployability may be assigned in the 
case of a veteran who fails to meet the percentage requirements 
but who is unemployable by reason of service- connected 
disability.  38 C.F.R. §§ 3.321, 4.16(b).  It is the established 
policy of VA that all veterans who are unable to secure and 
follow a substantially gainful occupation by reason of service- 
connected disabilities shall be rated totally disabled.  For VA 
purposes, the term "unemployability" is synonymous with an 
inability to secure and follow a substantially gainful 
occupation.  VAOPGPREC 75- 91, 57 Fed. Reg. 2317 (1992).  Factors 
such as employment history, as well as educational and vocational 
attainments, are for consideration.

Assignment of a TDIU evaluation requires that the record reflect 
some factor that "takes the claimant's case outside the norm" of 
any other veteran rated at the same level.  Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993) (citing 38 C.F.R. §§ 4.1, 4.15).  

The sole fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  A disability rating in 
itself is recognition that the impairment makes it difficult to 
obtain or keep employment, but the ultimate question is whether 
the veteran is capable of performing the physical and mental acts 
required by employment, not whether he can find employment.  Id.

The Global Assessment of Functioning (GAF) scale is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); 
Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed. 
1994).  

The evidence is summarized as follows: VA progress notes, dated 
between 2005 and 2010, show ongoing treatment for psychiatric 
symptoms, to include the use of medication.  They contain global 
assessment of functioning (GAF) scores primarily ranging between 
45 and 52, which is evidence of serious to moderate symptoms.  
See Quick Reference to the Diagnostic Criteria from DSM-IV at 47 
(American Psychiatric Association 1994) ("QRDC DSM-IV").  There 
is a single GAF score of 35 in February 2008, reflecting some 
impairment in reality testing or communication.  Id.   The most 
recent finding for his weight appear to be June and August of 
2009 reports, which both note that he weighed 185 pounds.  
 
A VA joints examination report, dated in October 2005, notes that 
the Veteran weighed 200 pounds, had 5/5 strength in his lower 
extremities, a normal gait, that an X-ray for the right knee was 
normal, and that there was no diagnosed right knee disorder.  The 
relevant diagnosis was degenerative joint disease with severe 
canal stenosis of the lumbosacral spine.  An associated neurology 
report notes that the Veteran had 5/5 strength in all measured 
muscle groups of his upper and lower extremities.  

A VA eye examination report, dated in January 2007, notes RPE 
(retinal pigment epithelial) disruption OS (left eye) which 
appeared to be unchanged from previous evaluations, monovision 
patient status post LASIK (laser-assisted in situ keratomileusis) 
surgery with 20/20 vision distance and near without correction, 
and no diplopia or field loss reported or found.  

A VA examination report, covering the Veteran's GERD and scars, 
dated in February 2007, shows that the Veteran's GERD examination 
was "completely normal."  The report notes that there had been 
no weight gain or loss, and no anemia.  He had scars at the lower 
abdomen, mid-sternum, and bilateral thighs, that were all 
superficial, well-healed, nontender, and stable.  The examiner 
concluded that the Veteran's GERD and scars do not cause any 
physical impairment that will prevent him from gainful 
employment.  

A VA psychiatric examination report, dated in February 2007, 
shows that the Veteran reported that he had retired from the 
military in 1992.  On examination, thought process was linear, 
although somewhat circumstantial.  There was no loosening of 
association.  He denied suicidal or homicidal ideation, or 
auditory or visual hallucinations.  He was oriented to time, 
place and situation, although he was not clear about the date.  
He had limited insight with impaired judgment, as evidenced by 
bulimic behavior.  The Axis I diagnoses were bulimia nervosa, 
severe, chronic, and dysthymic disorder.  The Axis V diagnosis 
was a GAF score of 50.  The examiner stated that the Veteran's 
eating disorder was manifested by excessive eating and self-
induced vomiting, with some low-grade depression and obsessive-
compulsive tendencies (buying and hoarding of clothes).   

VA vocational rehabilitation records show that the Veteran was 
afforded counseling.  The most recent report, dated in April 
1996, notes the following: the Veteran was self-employed as a 
social worker; he worked 40 hours per week; he began his job in 
January 1996; he made $18,000 per year.  The report notes, 
"Client is very pleased w/help he received from Chapter 31, and 
enjoys his business and is successful."  The report further 
notes, "Veteran's self-employment meets with his interests, 
abilities and aptitude and meets the definition for 
rehabilitation under Chapter 31."  

The Board finds that the schedular evaluations are not 
inadequate.  The Veteran is receiving ratings of between 0 
percent and 50 percent rating for his service-connected 
disabilities.  The Veteran's percentage ratings represent as far 
as can practicably be determined, the average impairment in 
earning capacity resulting from such diseases and injuries and 
their residual conditions in civil occupations.  See 38 C.F.R. § 
4.1 (2010).  In addition, the applicable diagnostic codes all 
provide for higher ratings.  

In addition, the Board has reviewed the entirety of the 
disability picture, but finds that it is not so exceptional or 
unusual as to render impractical the application of the regular 
schedular criteria.  There is no medical evidence of record as to 
the Veteran's service-connected disabilities, other than his 
psychiatric disorders, which implicates the relevant criteria, 
and these disabilities will not be further discussed.  With 
regard to his psychiatric impairment, the VA progress notes show 
that the Veteran has received ongoing treatment for psychiatric 
symptoms, to include use of medication.  The Veteran's GAF scores 
appear to be trending upward.  Specifically, his overall GAF 
scores have primarily ranged between 45 and 52; all four GAF 
scores assigned between March and June of 2009 were 50, and all 
seven GAF scores assigned between July 2009 and March 2010 were 
51, and a GAF score of 52 was assigned in May 2010 (the most 
recent GAF score  of record).  The more recent GAF scores are 
considered more probative of the Veteran's current condition, and 
they indicate more moderate symptoms.  QRDC DSM-IV; Francisco v. 
Brown, 7 Vet. App. 55 (1994) (stating that where entitlement to 
compensation already has been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern).  This evidence also 
contains notations which indicate that the Veteran functional in 
other aspects, i.e., that he is very physically active, and that 
he is able to drive and has his own vehicle.  See e.g., July 2005 
report (noting that he exercised five to six hours per day); 
September 2009 report (noting that he had spent ten hours 
landscaping at his home and still had more work to do, and that 
he engaged in "martial arts and working out."); March 2010 
report (noting that he had leased a new car).  Although the Board 
has considered a number of statements from a VA nurse, C.L., 
M.D., dated between 2005 and 2008, in which she asserts that the 
Veteran cannot work due to psychiatric symptoms, to include 
avoidance of others, when these statements are viewed in context, 
they do not warrant the conclusion that the required criteria 
have been met.  Specifically, none of the nurse's statements cite 
to findings which "takes the claimant's case outside the norm," 
or which otherwise sufficiently implicates the criteria at 38 
C.F.R. § 3.321(b)(1), especially when viewed in the context of 
the more recent medical evidence.  

In summary, neither frequent hospitalization nor marked 
interference with employment due to the Veteran's service-
connected disabilities is demonstrated, nor is there any other 
evidence that these conditions involve such disability that an 
extraschedular rating would be warranted under the provisions of 
38 C.F.R. § 3.321(b)(1).  Given the foregoing, the Board finds no 
basis for referral for consideration of an extraschedular rating.  

In reaching this decision, the Board considered the benefit-of-
the-doubt rule; however, as the preponderance of the evidence is 
against the appellant's claim, such rule is not for application.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  


II.  VCAA

The Board is required to ensure that the VA's "duty to notify" 
and "duty to assist" obligations have been satisfied.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  
The notification obligation in this case was accomplished by way 
of letters from the RO to the Veteran dated in August 2006, and 
February 2009.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 
F. 3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006).

The RO has provided assistance to the appellant as required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under 
the facts and circumstances in this case.  It appears that all 
known and available service treatment reports, and post-service 
records relevant to the issue on appeal have been obtained and 
are associated with the Veteran's claims files.  The RO has 
obtained the Veteran's VA and non-VA medical records, and his VA 
vocational rehabilitation records.  The Veteran has been afforded 
examinations, and the sole issue in this case is whether referral 
for an extraschedular rating is warranted under the provisions of 
38 C.F.R. § 3.321(b)(1).  This regulation places the referral 
issue within the purview of the Board to such a degree that no 
further development is required.  See 38 C.F.R. § 3.159(d) 
(2010).  The Board concludes, therefore, that a decision on the 
merits at this time does not violate the VCAA, nor prejudice the 
appellant under Bernard v. Brown, 4 Vet. App. 384 (1993).  

Based on the foregoing, the Board finds that the Veteran has not 
been prejudiced by a failure of VA in its duty to assist, and 
that any violation of the duty to assist could be no more than 
harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).

ORDER

The appeal is denied.


____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


